Claims 1, 3, 5-6, 8-11 are amended.
Claims 2 and 7 are cancelled.
Claims 12-18 are new.
Claims 1, 2-6 and 8-18 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1 and 11, the following underlined claim limitation is not disclosed by any prior art: “... based on a collision occurring between the DMRS and the CSI-RS in at least one resource element (RE), puncturing a resource based on a time domain behavior of the CSI-RS, wherein, based on the time domain behavior of the CSI-RS being of an aperiodic CSI-RS, a resource related to the CSI-RS is punctured, and wherein, based on the time domain behavior of the CSI-RS being of a periodic or a semi-persistent (SP) CSI-RS, a resource related to the DMRS is punctured”.

Closest prior art:
Zhang (US20180331799A1) discloses at para 395-396, there may be a conflict between locations of the DMRS and of another reference signal configured in the system. Risk of conflict may be minimized by Evolved NodeB (eNB) configuration. For a Channel-State Information reference signal (CSI-RS) sent over a full bandwidth with a location that possibly conflicts with the location of the time-frequency resource of the DMRS, an eNB may avoid scheduling UE using demodulation with the DMRS. Alternatively, the eNB may puncture a conflicting RE to remove the DMRS or the CSI-RS. However, Zhang does not disclose other details i.e.: “... based on a collision occurring between the DMRS and the CSI-RS in at least one resource element (RE), puncturing a resource based on a time domain behavior of the CSI-RS, wherein, based on the time domain behavior of the CSI-RS being of an aperiodic CSI-RS, a resource related to the CSI-RS is punctured, and wherein, based on the time domain behavior of the CSI-RS being of a periodic or a semi-persistent (SP) CSI-RS, a resource related to the DMRS is punctured”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472